DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
It appears as though “an axial end face” at line 4 and “a complementary axial end face” at lines 8-9 are the same.  Thus, “a complementary” could be replaced with “the”.
It seems “spindle nut” at line 11 should be “threaded spindle” as shown in the drawings and described at paragraphs 0013 and 0014 of the specification.  Examiner will examine the claim and limitation as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 2,590,251) in view of Russell (US 2,446,393).
Hoover discloses and shows a screw drive, comprising: 
a threaded spindle (22);
a spindle nut (32) which at least partially coaxially encloses the threaded spindle and has a stop (45) on an axial end face; 
an integral bearing/stop element (36) connected to the threaded spindle in a force-fitting manner, adapted to interact with a complementary axial end face of the spindle nut; 
the integral bearing/stop element receives a first longitudinal end of the threaded spindle; and 
first and second anti-rotation features (35 and outer circumferential surface, respectively) are located on the integral bearing/stop element.
Hoover does not show a plurality of balls that are adapted to circulate in the space between the threaded spindle and the spindle nut.  Russell teaches a ball screw drive having a plurality of balls that are adapted to circulate in a space between a threaded spindle and a spindle nut.  The plurality of balls reduces friction between the screw and nut under load (col. 1:10-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoover apparatus with a plurality of balls that are adapted to circulate in the space between the threaded spindle and the spindle nut so as to reduce the friction between the screw and nut under load as taught by Russell.
Regarding claim 2, Hoover discloses and shows the first anti-rotation feature (35) being formed such that an angular relationship between the threaded spindle and the bearing/stop element is adapted to be adjusted and subsequently fixed in a force-fitting manner.
Regarding claim 3, Hoover discloses and shows the second anti-rotation feature (the outer circumferential surface) is formed such that the bearing/stop element is adapted to be 
Regarding claim 4, Hoover shows the first anti-rotation feature being comprised of a 
system including a polygon (33) integrally formed on the threaded spindle, said polygon 
interacts with an internally toothed bore (35) of the bearing/stop element.
Regarding claim 5, Hoover shows the pitch of the internally toothed bore is an integer multiple (1) of a pitch of the polygon arranged radially on the outside of the threaded spindle.
Regarding claim 6, Hoover shows the stop (26) on the axial end face of the spindle nut comprises a projection.
Regarding claim 7, Hoover shows at least one radial stop (25) on the bearing/stop element and comprises a projection.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658